717 S.E.2d 396 (2011)
STATE
v.
Billy J.W. ROSS, Jr.
No. 99P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Robert Gelblum, Special Deputy Attorney General, for State of North Carolina.
Billy J.W. Ross, Jr., Marion, for Ross, Billy J.W., Jr.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of March 2011 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.